SUMMERS, Justice.
David Lee Segraves petitioned this Court for reinstatement after being suspended for non-payment of dues. A hearing date was set before the Professional Responsibility Tribunal. Petitioner was given notice, but he failed to appear at the hearing. The record shows that the assistant general counsel for the Oklahoma Bar Association spoke by phone with petitioner on the morning of the hearing, and was told by petitioner that he did not intend to pursue the current application for reinstatement. The Bar Association *878recommended that his application be denied. The Professional Responsibility Tribunal agreed, and recommended that the application be denied and costs assessed to petitioner.
On June 21, 1995 this Court ordered that the parties either file briefs or file a waiver thereof. The Bar Association filed its waiver of brief, but petitioner has filed neither. The Bar Association then filed a motion for costs.
Rule 11.4, Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A, requires that the applicant seeking reinstatement bear the burden of showing by clear and convincing evidence that his or her conduct will conform to the high standards expected by a member of the Bar. See Matter of Reinstatement of Hanlon, 865 P.2d 1228 (Okla.1993). Obviously, petitioner has failed to meet this burden, inasmuch as he failed to appear at the hearing to present evidence. We agree with the Professional Responsibility Tribunal’s recommendation that reinstatement be denied.
We also agree that under Rule 11.1(e) petitioner should be and is hereby assessed costs in the amount of $167.92, those being the costs which arose out of his petition for reinstatement.
All Justices concur.